Electronically Filed
                                                    Supreme Court
                                                    SCWC-29912
                         NO. SCWC-29912             26-JAN-2012
                                                    08:29 AM
          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         COLLIN CABATBAT, Respondent/Plaintiff-Appellee,

                                vs.

          BARRY CURTIS, Petitioner/Defendant-Appellant,

                                and

 STATE OF HAWAII, UNIVERSITY OF HAWAII dba UNIVERSITY OF HAWAII
     AT HILO aka UNIVERSITY OF HAWAII HILO; JULIE ANN BECK;
                       Defendants-Appellees,
-----------------------------------------------------------------
               BARRY CURTIS, Third-Party Plaintiff,

                                vs.

               BRENDA CABATBAT and DAVID CABATBAT,
                Third-Party Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 29912; CIV. NO. 07-1-0418)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J. Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Petitioner/Defendant-Appellant’s application for writ
of certiorari filed on December 19, 2011, is hereby rejected.
          DATED:   Honolulu, Hawai#i, January 26, 2012.
Jason M. Tani and Lisa          /s/ Mark E. Recktenwald
Strandtman of Rush Moore,
LLP, for petitioner/            /s/ Paula A. Nakayama
defendant-appellant on the
application                     /s/ Simeon R. Acoba, Jr.

Dwayne Stephen Lerma and        /s/ James E. Duffy, Jr.
Jo Anne E. Goya of Lerma &
Goya for respondent/            /s/ Sabrina S. McKenna
plaintiff-appellee on the
response